DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In paragraph 79, on the first line of the paragraph, delete “624”, and insert --620--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 11, 14, 16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 9,009,539 to Kompotis et al. (Kompotis).
Claim 1
With regard to receiving an energy consumption report from a device, wherein the energy consumption report includes a plurality of call stacks; Kompotis teaches receiving a stack trace from a computing device (Fig. 5, block 501; col. 7, lines 21-33).
With regard to analyzing the plurality of call stacks to determine a representative call stack of the energy consumption report, the representative call stack including a set of frames corresponding to programs in the representative call stack; Kompotis teaches generating a digital signature from a selected stack frame (Fig. 5, blocks 503-505; col. 7, lines 34-50).
With regard to assigning the energy consumption report to a category of energy consumption reports based on differences between the representative call stack of the energy consumption report and a representative call stack assigned to a particular category; Kompotis teaches grouping together stack traces with digital signature that match (Fig. 5, blocks 506, 507, col. 7, line 51 – col. 8, line 23).
With regard to receiving a request for energy consumption reports for a particular energy consumption category; and providing a representative set of energy consumption reports assigned to the particular energy consumption category; Kompotis teaches that a reporting module may generate reports using the grouped stack traces and that the reporting module may access a database where the stack traces are stored (Fig. 5, block 510; col. 8, lines 24-53).
Claim 4
Kompotis teaches analyzing the plurality of call stacks to determine a representative call stack of the energy consumption report further comprises: converting one or more programming counters associated with the plurality of call stacks to a symbolic form (Figs. 3, 4; col. 6, lines 24-67).
Claim 6 
Kompotis teaches generating a signature for the energy consumption report using the representative call stack of the energy consumption report, wherein the signature includes one or more frames from the representative call stack associated with an application, and wherein the signature excludes one or more frames of the representative call stack associated with one or more other applications (col. 7, lines 34-50).
Claim 11
With regard to receiving an energy consumption report from a device, wherein the energy consumption report includes a plurality of call stacks; Kompotis teaches receiving a stack trace from a computing device (Fig. 5, block 501; col. 7, lines 21-33).
With regard to analyzing the plurality of call stacks to determine a representative call stack of the energy consumption report, the representative call stack including a set of frames corresponding to programs in the representative call stack; Kompotis teaches generating a digital signature from a selected stack frame (Fig. 5, blocks 503-505; col. 7, lines 34-50).
With regard to assigning the energy consumption report to a category of energy consumption reports based on differences between the representative call stack of the energy consumption report and a representative call stack assigned to a particular category; Kompotis teaches grouping together stack traces with digital signature that match (Fig. 5, blocks 506, 507, col. 7, line 51 – col. 8, line 23).
With regard to receiving a request for energy consumption reports for a particular energy consumption category; and providing a representative set of energy consumption reports assigned to the particular energy consumption category; Kompotis teaches that a reporting module may generate reports using the grouped stack traces and that the reporting module may access a database where the stack traces are stored (Fig. 5, block 510; col. 8, lines 24-53).
Claim 14
Kompotis teaches analyzing the plurality of call stacks to determine a representative call stack of the energy consumption report further comprises: converting one or more programming counters associated with the plurality of call stacks to a symbolic form (Figs. 3, 4; col. 6, lines 24-67).
Claim 16
Kompotis teaches generating a signature for the energy consumption report using the representative call stack of the energy consumption report, wherein the signature includes one or more frames from the representative call stack associated with an application, and wherein the signature excludes one or more frames of the representative call stack associated with one or more other applications (col. 7, lines 34-50).
Claim 20
With regard to receiving an energy consumption report from a device, wherein the energy consumption report includes a plurality of call stacks; Kompotis teaches receiving a stack trace from a computing device (Fig. 5, block 501; col. 7, lines 21-33).
With regard to analyzing the plurality of call stacks to determine a representative call stack of the energy consumption report, the representative call stack including a set of frames corresponding to programs in the representative call stack; Kompotis teaches generating a digital signature from a selected stack frame (Fig. 5, blocks 503-505; col. 7, lines 34-50).
With regard to assigning the energy consumption report to a category of energy consumption reports based on differences between the representative call stack of the energy consumption report and a representative call stack assigned to a particular category; Kompotis teaches grouping together stack traces with digital signature that match (Fig. 5, blocks 506, 507, col. 7, line 51 – col. 8, line 23).
With regard to receiving a request for energy consumption reports for a particular energy consumption category; and providing a representative set of energy consumption reports assigned to the particular energy consumption category; Kompotis teaches that a reporting module may generate reports using the grouped stack traces and that the reporting module may access a database where the stack traces are stored (Fig. 5, block 510; col. 8, lines 24-53).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 10, 12, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kompotis in view of US Patent Application Publication 2012/0137182 to Zhang et al. (Zhang).
Claim 2
Kompotis teaches all the limitations of claim 1 upon which claim 2 depends.  Kompotis does not teach determining that a distance between the representative call stack of the energy consumption report and the representative call stack assigned to the category of energy consumption reports is less than a threshold amount.  Zhang teaches grouping error reports for call stacks based on distance or similarity (pars. 21, 28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stack trace grouping, as taught by Kompotis, to include using distance or similarity, as taught by Zhang, because then large numbers of error reports would have been processed and grouped efficiently (Zhang, pars. 3, 4).
Claim 3
Kompotis teaches all the limitations of claim 1 upon which claims 2 and 3 depend.  Kompotis does not teach that the distance between the representative call stack of the energy consumption report and the representative call stack assigned to the category of energy consumption reports is zero.  Zhang teaches grouping error reports for call stacks based on distance or similarity (pars. 21, 28).  A distance or similarity could have a value of zero.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stack trace grouping, as taught by Kompotis, to include using distance or similarity, as taught by Zhang, because then large numbers of error reports would have been processed and grouped efficiently (Zhang, pars. 3, 4).
Claim 10
Kompotis teaches all the limitations of claim 1 upon which claim 10 depends.  Kompotis does not teach that each of the representative set of energy consumption reports is assigned to a particular energy consumption category based on distances between a percentage of the plurality of call stacks of the energy consumption report and a corresponding percentage of call stacks assigned to the energy consumption category being less than a threshold.  Zhang teaches grouping error reports for call stacks based on distance or similarity (pars. 21, 28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stack trace grouping, as taught by Kompotis, to include using distance or similarity, as taught by Zhang, because then large numbers of error reports would have been processed and grouped efficiently (Zhang, pars. 3, 4).
Claim 12
Kompotis teaches all the limitations of claim 11 upon which claim 12 depends.  Kompotis does not teach determining that a distance between the representative call stack of the energy consumption report and the representative call stack assigned to the category of energy consumption reports is less than a threshold amount.  Zhang teaches grouping error reports for call stacks based on distance or similarity (pars. 21, 28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stack trace grouping, as taught by Kompotis, to include using distance or similarity, as taught by Zhang, because then large numbers of error reports would have been processed and grouped efficiently (Zhang, pars. 3, 4).
Claim 13
Kompotis teaches all the limitations of claim 11 upon which claims 12 and 13 depend.  Kompotis does not teach that the distance between the representative call stack of the energy consumption report and the representative call stack assigned to the category of energy consumption reports is zero.  Zhang teaches grouping error reports for call stacks based on distance or similarity (pars. 21, 28).  A distance or similarity could have a value of zero.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stack trace grouping, as taught by Kompotis, to include using distance or similarity, as taught by Zhang, because then large numbers of error reports would have been processed and grouped efficiently (Zhang, pars. 3, 4).
Claim 19
Kompotis teaches all the limitations of claim 21 upon which claim 19 depends.  Kompotis does not teach that each of the representative set of energy consumption reports is assigned to a particular energy consumption category based on distances between a percentage of the plurality of call stacks of the energy consumption report and a corresponding percentage of call stacks assigned to the energy consumption category being less than a threshold.  Zhang teaches grouping error reports for call stacks based on distance or similarity (pars. 21, 28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stack trace grouping, as taught by Kompotis, to include using distance or similarity, as taught by Zhang, because then large numbers of error reports would have been processed and grouped efficiently (Zhang, pars. 3, 4).
Allowable Subject Matter
Claims 5, 7-9, 15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication 2013/0024731 to Shocat et al. teaches monitoring of computer energy consumption using call stacks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL L BARBEE/Primary Examiner, Art Unit 2864